 

 

Case 3:19-cv-00197 Document 1 Filed on 06/14/19 in TXSD Page 1 of 10

United States Courts
Southern District of Texas
FILED

JUN 4 4 2019

II + Bradley, Clerk of comnendix A

UNITED STATES DISTRICT COURT
SOU DISTRICT OF TEXAS
&9 NESTEWN .* DIVISION

Nabete Mend

 

 

 

 

§
§
versus § CIVIL ACTION NO.
2? §
RA Amer C © 8
§
§
Isc NC

1. This action is brought under Title VII of the Civil Rights Act of 1964 for employment
discrimination. Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-5.
2. The Plaintiff is: N nbs to Alencto
Address: O4 20 UO wu \e Ss -
Galveston, taxas FATIO

 

 

County of Residence: _
3. The defendant is: (Yo tT Af UE «i CQ
Address: > @ ZO WJ hack gd

Galuesten TX » ISO

0 Check here if there are additional defendants. List them on a separate sheet of paper with

 

 

 

 

their complete addresses.
4, The plaintiff has attached to this complaint a copy of the charges filed on VO
with the Equal Opportunity Commission. |
5. On the date of H ay / © ‘ 24 the plaintiff received a Notice of Right to Sue

letter issued by the Equal Employment Opportunity Commission; a copy is attached.

 

 
 

Case 3:19-cv-00197 Document1 Filed on 06/14/19 in TXSD Page 2 of 10

6. Because of the plaintiff's:

(a) OQ race

(b> O color

{c) O sex

qd) QO religion

(e) a national orgin,

the defendant has:

(a) a failed to employ the plaintiff

(b) ZT terminated the plaintiff's employment

(c) a failed to promote the: plaintiff

(d) & © other: Discrmmn dation under ADA

 

Ach, tithe AC
titie Vil
7. When and how the defendant has discriminated against the plaintiff:
Thad Ace dent Wore be Port Aanenca’
i 1S /B they stave Ted wo We Woke

LornPousdion- fu Zend 4 the weal 9o
latfec +o Thet Vo Bw we More Keb ty Guhl Gy Wort loo ey

The plaintiff requests that the defendant be ordered:

 

(a) Y to stop discriminating against the plaintiff
(b) Yy to employ the plaintiff
(c) YA to re-employ the plaintiff

(d) J to promote the plaintiff

 

 

 
 

 

Case 3:19-cv-00197 Document1 Filed on 06/14/19 in TXSD Page 3 of 10

© F&F to umd er ADA CTS.

' Awkewd cuz crac mine dot Rags Cor
. lo: QD!1d - . ' ,
Sorter ComGemsa tien ( / Gamage. é Niow i ssal From WOC and that;

(f) y the Court grant other relief, including injunctions, damages, costs and

 

 

attorney’s fees.

 

(Signature of Plaintiff)

Address: 24 a O WU (WKIC

oT, Galvestory IK ??55O
832- @18- Sd ©

 

 

Telephone:

 

 
 

 

 

 

Case 3:19-cv-00197 Document 1 Filed on 06/14/19 in TXSD Page 4 of 10

Appendix B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
DIVISION

versus

CIVIL ACTION NO.

 

 

tO? UO? (Or 607 GO? 407 6?

 

ORIGINAL COMPLAINT

q Verwally clo Waa Coe Tot Awenca TRrough:

the LLA Local vie 20 « Galveston bevas—
The day 10.15.3018 “fine 76.50 1 have
Accident We was wert tthe bogt-
at Pew (0. OF Galveston “rot ° Then
Ty Tatkh to the SwPerutonderd .
Ue made the acerdont TA eSerk Aud Took wie

to the Keron Gf cliutce D had a checkup

cluded Whe Acua Vest o |
‘at yhe Tired aot ment With. he declor,
! . hy

they told me het ths comPans mess
CG 2 axgams: and Me mecical 2*xaw ations
ier the Crank With: The Wore Cowitinsa ~
went +o De 2 coctor as We chiwie °
to 2otz\ Wealth. & Well we oS Theova
Crom To 3 AMLr Pa Ky Bread “they he(ved me
With anedical helP, ‘vret day 03/22/2019

 

 

 
 

 

Case 3:19-cv-00197 Document 1 Filed on 06/14/19 in TXSD Page 5 of 10

the Coastel Wealth & Wellvess

CMe! Whey cuend Me to Wor lout
Git - RDestri dim ¢ Wort dlonges ofan diiny

Avid ‘Climbin Xe
The hd Pmerica Sonal eat / to
\ocal 20 Galves va, TK tgs not hive ane
c, thet Com fony at May IS, 2019)
yor
Uioletiug IM’ right Yo Wore. ond The
AD Ke , acts .

 

 
 

Case 3:19-cv-00197 Document 1 Filed on 06/14/19 in TXSD_ Page 6 of 10

Atencio

From: Elliott Crist (Elliott.Crist@portsamerica.com)
To: —_htorresila20@yahoo.com
Cc: galvestonmgrs@portsamerica.com; William.Barrett@portsamerica.com

Date: Saturday, May 18, 2019, 08:37 AM CDT

Good morning Mr. Torres,

Until this worker obtains a full duty release without restrictions, Ports America will not accept him for any
operations.

Thank you,
Elliott

On May 18, 2019, at 8:25 AM, Henry Torres <htorresila20@yahoo.com> wrote:

this is from gulf steve

----- Forwarded Message —-—

From: Henry Torres <htorresila20@vyahoo.com>
To: Elliott Crist <elliott.crist@portsamerica.com>
Sent: Saturday, May 18, 2019, 08:22:28 AM CDT
Subject:

----- Forwarded Message —-~

From: Henry Torres <htorresila20@yahoo.com>

To: Mike Lynch <mike@gulfsteve com>; Mike Nelson <mike ri rvices.com
Sent: Saturday, May 18, 2019, 07:56:10 AM CDT

Subject:

<5-18-2018 letter atencio.pdf>

 
Case 3:19-cv-00197 Document 1 Filed on 06/14/19 in TXSD Page 7 of 10
409-938-2234 or 281-309-0255

/ tai Healin & Wellness

weameee Serving, Healing, Caring

a a
x LOds

anes HEE wet

03/22/2019

To Whom It May Concern:

 

. Norberto Atencio is currently under my medical care and may not return to work at this time.
Please excuse Norberto for .1 day
He may return to work on 03/25/2019.
' Activity is restricted as follows: no prolonged standing and climbing .

lf you require additional information please contact our office.

 

Sincerely,

Provider:
Varghese, Jija 03/22/2019 2:08 PM

Document generated by: Jija Varghese FNP 03/22/2019

~ PO BOX 939 - LA MARQUE, TEXAS 77568 - (409) 938-2234

Atencio, Norberto Jose. 000000070318 05/10/1968 03/22/2019 01:40 PM Page: 1/1

 

 
 

Case 3:19-cv-00197 Document 1 Filed on 06/14/19 in TXSD Page 8 of 10

INTERNATIONAL LONGSHOREMEN'S ASSOCIATION
& WEST GULF MARITIME ASSOCIATION

Drug & Alcohol Test Notification Form

ATTENTION COLLECTION SITE: This is your authorization to perform services.
Payment will be rendered by USAMOT of Houston based on (1) valid test results, (2) proper protocol used when
testing, and (3) documentation for services requested below.

Notice:

Time of Notice: ib : 26 a.m. /6.m. Must Report to Clinic By:
pate: {), IS, 1S Date: (0: (5, (4

Location: Me f Time: 1b. 50 a.m. 1€m)
Full Address: 342% urt Q Galvesta } Tx 714590

Workers information:

Full name Nabety Newro wawor#: §5 3 4 YS
Phone Number: 4o 0F 4 57 “4 1O ILA Local#: _ OO
Medical Facility:
Clinic name: West Sole Urgent Care
address: 2007 GIN Sheek GalVOsdun TX 77551
Phone: H09- 7 YY - 4400

Test Type (Both Tests Are Always Required):
Breath Alcohol Test (BAT)

Drug Test Lab: Quest Diagnostics Acct # 10291558 Panel # 46633N
NOTE: Direct Observation & Split Specimen Collections Always Required

Reason For Test:
Post Accident {| Reasonable Suspicion [| Other:

Testing Authorization information:

READ TO THE WORKER: You are notified to appear to the facility above for a drug test as required by the WGMA/ILA
Policy on Orugs. Failure to submit to a direct observation drug and alcohol test as specified in this notice or a failure to
sign all required forms violates the WGMA/ILA Policy on Drugs and is treated as a refusal to test (same as 2 positive drug
test result). A photo !D is required to take the drug test: Drivers License or TWIC.

GALES’ Nobity NWEugn _409 453-4990

 

  
 

 

 

 

 

 

 

Workers Signature Printed Name Telephone Number
Requesting Manager
un IG Trevis Rhodes 313-289 -1530
Superintendeht / Manager Signature Printed Name Telephone Number
Witness

 

 

of iC Signature Printed Name Telephone Number

Send sample te Quest Diagnostics via Federal Express or tab courier same day or no later than the next business day.
Upon completion:
(1) Send BAT & CCF to MRO: MRO@i3Screen.com or fax 303 595 5263
(2) Send CCF, BAT & This Form to USAMDT: Houston@USAMDT.com or fax 832 572 5588

 

 

 

 
 

Erle rou a wa ne ale fehl wn Gey ENt TENET Oh OP eh ablebee Df ein Fake Dt cts pt

You have the nght to free fecha en que 36 lesion’ ai es que su empleador empleador cuenta con un seguro de

aeeistance Mon ‘the Texas Department “of Insurance, Division of Workers’ trabajadores. Usted tiene derecho a recibir asistencia gratuita por parte de la Divisién or
Compensation and may be entitled to certain medical and wicome benefits. For Compensacién para Trabajadores, y también puede tener derecho a ciertos beneficios médioos y
further information call your local Division field office or 1(800}-252-7031. monetarios. Para mayor informacién comuniquese con Ia oficina local de la Divisién al telefono
4-800-252-7031.

TEXAS WORKERS’ COMPENSATION WORK STATUS REPORT

 

   

 

      
    

 

  

 

 

 

 

Vac T MCE. Cynath ache (or transmission purposes only) LE = ¢

injured Emptoyee's Nai 8. CliniciF aclity Name Employer's Name
Wocaerad OMe CiO _ | WEST ISLE URGENT CARE Vos, A
2. -Ot of QUAD 3. Social Secuxity Number (last 17. Clinic/Facility/Doctor Phone & Fax 10. Employer's Fax # or Email Ai a C4

IQ: {5- 1¢ ) xX. 409-744-9800 PH 409-744-8844 FAX
4 Oi 's Description of Injury/Accident 8. Clinic/Facility/Doctor Address (street address) urance Carrier
Oe 2027 61ST STREET STE B OC Ws.
C Ow \ City State Zip 12. Carers Fax # or Email Aadreséit known)
GALVESTON TX 77551

 

 

   
 

PART ti; WORK STATUS INFORMATION (FULLY COMPLETE ONE INCLUDING ESTIMATED DATES AND DESCRIPTION IN 13(c} AS APPLICABLE)

13. The injured employee's medical condition resulting from the workers’ compensation injury:

_]ta) will allow the employee to return to work asof__ = (ante) without restrictions.
(b) will allow the employee to return to work as of (date) with the restrictions identified in PART Ill, which are expected to last
through (atte).
| (c) has prevented and stil prevents the employee from returning to work as of (date) and is expected to continue through (date).

The following describes how this injury prevents the employee from returning to work:

    

PART Il: ACTIVITY RESTRICTIONS* (ONLY COMPLETE IF BOX 13(b) IS CHECKED)

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14. POSTURE RESTRICTIONS (if any): 17. MOTION RESTRICTIONS (if any): 19. MISC. RESTRICTIONS (if any):
Max Hours perday: 0 24 6 8 Other Max Hours perday: 0 24 6 8 {| Other Max hours per day of work:
Standing p@ooo Walking aiono Ef swstretch breaks of Neneper_ 2S -
vane
Sitting Dono Climbing stairstadderS_ICIOIL1 ([] must wear splint/cast at work
Kneeling/Squatting MIOOIOO Grasping/Squeezing CITJTIOE [_] Must use crutches at alll times
Bendin Stooning (ANION Wrist flexior/extension TTITONY CI Ne driving/operating heavy equipment
Pushing/Pulling OOODET Reaching Doone (_] can only drive automatic transmission
7 : / :
Twisting noooo Overhead Reaching OIOIOIUIEY” TNs work /_—___oursiday work:
| jat heights or on scaffolding
Other. boooo Keyooarding OOOO NAiiust keep (2) Knauf elevated [bean & dry |
45. RESTRICTIONS SPECIFIC TO (if applicable): | other. No skin contact with:
2 Lert HandMrist fy en eg 18. LIFTICARRY RESTRICTIONS (if any): [_]Dressing changes necessary at work
oI Right Hand vnst O ron #9 [May not lift/carry objects more than ibs. LJno running
. for more than _____ hours per day 20. MEDICATION RESTRICTIONS (if any):

Right Arm (J Left Foot/Ankte M rf et;

Neck [1 Right Foot/Ankie (7) May not perform any lifting/carrying N-Tiust take prescription medication(s)
Other: Other. ClAdvised to take over-the-counter meds
46. OTHER RESTRICTIONS (if any): [_] Medication may make drowsy (possible

, . safety/driving issues)
Ricgkt Knee
* These restrictions are doctor's best understanding of the employee's essential job functions. ifa particular restriction does not apply, it should be disregarded. if modified duty that

 

meets these restrictions is not available, the patient should be considered to be off work. Note - these restrictions should be followed outside of work as well as at work,

PART IV: TREATMENT/FOLLOW-UP APPOINTMENT INFORMATION

21. Work Injury Diagnosis . Expected Follow-up Services Include;
information: yj Evaluation by the treating doctor on

     
  
  
 

  
      

  

 
 
  

 

 

 

 

 

 

 

 

 

 

 

\Q CReferral to/Consutt with on (date) at anvpm
. {Jphysicat medicine X per week for weeks starting on (date) at anvpm
wy Special studies (list): on (date) at : amvpm
| JNone. This is the last scheduled visit for this problem. At this time, no further medical care is anticipated.
Date / Time of Visit EMPLOYEE'S SIGNATURE DOCTOR:S SIGNATURE Visit Type: Role of Doctor: Carrier-selected RME
C1 ipitial p ignae Soctor OWC-selected RME
- Teal
Discharge Tima Follow-up Reon oor (other doctor
Consutting doctor

 

 

 

 

 

 

 

 

DWC FORM-73 (Rev. 02/11) Page! I _ l MT My i Wa i DIVISION OF WORKERS’ COMPENSATION

aE enema nan amen eT

 

 

 

 

ST ess am
 

crunnee «rou a GARG Be DsVs WA Mergent 1 Filed on 06/1449 in TXSD Page 10 of 10

your employor hat workers. compensation meurance ‘You have the nght to | ¢e fe aqst

assistance from the Texas Deparment of inswarce Oms n of Workers

Compensation and may be entitled ia certzin medical and @ benaide =F » Cs ensacdn par x
m tos Paama t e ~

farther avormatcn call your locat Dav sion field office or 1(800 252-7031

 

 

 

 

 

 

1 52 7031
TEXAS WORKERS’ COMPENSATION WORK STATUSR OR |
i me 5. Doctor's Name and +. (for trans m [Gate Beng Set

a Naae Rea gnu 5 o\Yyn. Wachee YV\ Ip: N 4 4
1 injured Employee's Name "y-16 CinkiFachly Name mployer's Name
O07 FS YVVCVO | WEST ISLE URGENT CARE pe Orie Ags a Ca
7, Date of injury 3. Tey 7, Clinic/Faciity/Doctor Phone & Fax 10. Employer's Fax 4 of Email (if known)

ONS 1K Pee 409-744-9800 PH 409-744-8844 FAX
4_ Employee's Description of Injury/Acadent 6. ClinciFacinyiDoctor Address (sireal address) Insurance Carier

a . 2027 61ST STREET STE B Oc
(EY) w . te CA w\ City State zp 12. Carrier's Fax # or Email Address known)

GALVESTON TX 77551

 

 

Asa iF ies STATUS Risen raed feos PLETE oes a eeoyEs fer star : ety Te aee iene loon eee fare Adee esas
N3, The injured employee's medical condition resulting from the workers’ compensation injury |
(a) will allow the employee to return to work asof___ = (date) without restrictions

fv) will allaw the employee to return to work as of (date) with the restrictions identified In PART fll
\" through ate).
(c) has prevented and stil preveris the employee from retuming to work as of (date) and is expected to cont:

he following describes how this injury prevents the employee from returning to work:

ry
oF ye. e ™ 8) ont? 3] 7 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14. POSTURE RESTRICTIONS (if any): 17. MOTION RESTRICTIONS (If any): 19. MISC. RESTRICTIONS (if any):
Max Hours perday: 0 24 6 8 Other Max Hours perday: 0 24 6 8 | Other [| Max hours per day of work:
Standing Oghon Waking pr0oo0 EX swsiretch breaks of Daneper_ oS
Sitting On0o0ne- Climbing stairstadders JOO) (] stust wear splint/cast at work
Kneeling/Squatting BOOOO Grasping/Squeezing CIOCHIC)- { } Must use crutches at all mes
BendingSteoping/ (ZINN) Wrist flextonfextension CICIILIRY [7] No deiving/operating heavy equipment
PushingPulling = IOCIE Reaching OoOone [J can only drive automatic transmission
: work / hours/day work.
Twisting oOOono Overhead Reaching QOD O in extreme hot/cold environments
| Jat heights or on scafiolding
Other wee ‘BRB weed ce wane one ne cm te ‘Keyboarding bee pono esnneimepeeces ees vente gerd aa stkeap | ean vated " gi
15, RESTRICTIONS SPECIFIC TO (if applicable): | other. [ Jo skin cantact with:
[] Left HandWrist Left Leg 18. LIFTICARRY RESTRICTIONS (if any}: Dressing changes necessary at wor:
CJ Right HandWrist Right Leg , .
) et Am (} Back [May not titvcarry objects more than __ tbs, No sunning |
Right Am [J Lett FoouAnkle for more than __ hours per day 20, MEDICATION RESTRICTIONS {if any):

EE] Right FoovAnkle | [>] May not perform any tihing/carrying NEFitust take prescription medication(s)
Other: Other. [JAdvised to take over-the-counter meds
46. OTHER RESTRICTIONS (if any): [_] Medication may make drowsy (possible

safety/driving issues)
g, AS Kaeo

 

 

"These resticiona are based on he docior's best understanding of the employes § Gasenlal job functions W = pariialar resticlion does nol spply, & should be Geregarded W modihed duty fu
ae ruicone anal Srctatia, the pater shoud bs ceraiered is be af work. Woke” irae reactors ehaukl be kdlowed ouside cf wakes wel 8s at wore

PART IV: TREATMENT/FOLLOW-UP APPOINTIVENT INFORMATION

zt Work injury Olagnosis 22. Expected Follow-up Services Include; 4 San, \ .
ZT Evaluation by the treating doctor on Uieail (date) at 1 itmanvam

 

 

 

 

  

 

ie Voi CJReferrat te/Consult with on {date) at . —_, ampm
[Physical medicine ____sX per week for weeks starting on (date) at__ ss: samp
G NT (]Speciat studies (ist): on (date) at _ :_ ams
\ _jNone., This Is the last scheduled visit for this problem. At this time, no further madical care is anti ed.
Date ? Time of Visit MPLOYEE'S SIGNATURE COCTOR'S SIGNATURE Visit Type: Carrier-celected RME
Discharge Time io” Be Follow-up teating doctor CJ other doctor
Consulting do

 

 

 

 

ae
CM ITT

 
